Citation Nr: 1204279	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  10-01 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel

INTRODUCTION

The Veteran served on active duty from May 1966 to March 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied entitlement to service connection for a left knee condition.

In August 2011, the Veteran testified before the undersigned at the RO (Travel Board hearing); a copy of the transcript has been associated with the record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has contended that he has a left knee disability that is secondary to his service-connected right knee disability.

The Veteran has submitted statements, dated in October 2008 and November 2009 from a private physician, A.S., M.D., who noted that the Veteran was under his care for a right knee injury which resulted in a right total knee replacement on November 13, 2002.  The private physician noted that, after the Veteran had his right knee surgery, he began having difficulty with his left knee due to having to rely on his left knee for more support.  As a result, the Veteran required a left total knee replacement, which was performed on December 7, 2005.  

However, the Veteran has reported, and the evidence reflects, that the Veteran actually began having difficulties with his left knee in the 1970s.  The Veteran submitted a statement in March 1976, in which he indicated that, as a result of favoring his right knee, he required surgery on his left knee in January 1976.  Medical records also document left knee disability in the 1970's.

The Veteran was afforded a VA-contracted examination in July 2009.  At the time of this examination, the Veteran reported that he had first injured his left knee in 1972, when he twisted it during work at a construction site.  This examiner provided the diagnosis of total left knee replacement for degenerative joint disease of the left knee.  The examiner opined that the Veteran's left knee disability is not related to his right knee disability since the left knee condition appeared to be a generalized osteoarthritic disease to which the Veteran appeared to be susceptible.  The examiner noted that he based his opinion on a review of treatment records reflecting the history of his right and left knee arthritis and treatment history, including surgeries.  He also stated, as part of his rationale, that osteoarthritis was a systemic disease, and that the Veteran first injured his left knee in 1992.  The examiner stated that the subsequent deterioration of the Veteran's left knee was consistent with progression of his left knee osteoarthritis.  

However, the examiner did not base his opinion on an accurate record.  First, there are several records in the claims file which reflect that the Veteran was diagnosed with a lateral meniscus tear in underwent several meniscectomies, the first apparently in January 1976, on his left knee.  In addition, the examiner referred to 1992 as the date the Veteran had contended that he injured his left knee, when in fact the Veteran had reported 1972.  Finally, the examiner did not comment on or discuss whether the Veteran's service-connected right knee disability, which has necessitated several surgeries since his discharge from service, has aggravated his left knee disability.  

VA regulations provide that where "diagnosis is not supported by the findings on the examination report or if the report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes."  38 C.F.R. § 4.2 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996).

The Veteran has reported several surgeries on his left knee, including one in 1976; however, only the records from the most recent surgery, his left knee replacement, are in the claims file.  VA has an obligation to obtain relevant records that are adequately identified.  38 U.S.C.A. § 5103A.  These records have not yet been adequately identified, but the Veteran should have an opportunity to do so.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide information as to any treatment he has received, including surgeries for a left knee disability since service.

Then obtain records of any reported VA treatment.  Efforts to obtain these records should continue until they are obtained, or it is reasonably certain that the records do not exist or that further efforts would be futile.

Ask the Veteran to complete authorizations for VA to obtain private treatment records.  If he fails to provide any needed authorizations, tell him that he can obtain and submit the records himself.

If any requested private treatment records cannot be obtained, tell the Veteran that the records are unavailable, of the efforts made to obtain the records and of any additional actions that will be taken on his claim.

2.  After all available records have been obtained, Schedule the Veteran for an examination to determine the etiology of his left knee disability.  

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's left knee disability was either caused or aggravated (made worse) by the service-connected right knee disability.

If aggravation is found, the examiner should note whether there is medical evidence created prior to the aggravation that shows the baseline for the left knee disability prior to the aggravation.

The examiner should also provide an opinion as to whether the right knee disability made the Veteran more susceptible to the 1972 fall at work in which he reportedly injured his left knee.

The examiner should consider, the Veteran's statement in March 1976 that, as a result of favoring his right knee, he required surgery to his left knee in January 1976, his reports to an examiner in April 1977 that he had pain and giving out in his left knee while going down stairs and that he had his left meniscus excised in 1976, and his complaints in a February 1980 examination that he had been having difficulties with his left knee since his right knee surgery; and the reports of left knee surgeries in the 1970's.

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

3.  If any benefit on appeal remains denied, a supplemental statement of the case must be issued by the AOJ.  Thereafter, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


